Citation Nr: 0946790	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  03-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for 
postphlebitic syndrome of the left lower extremity with deep 
venous thrombosis, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In September 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

In October 2005 and January 2007, the Board remanded this 
issue for additional evidentiary development.  The case has 
since been returned to the Board for further appellate 
action.

In an October 2006 informal hearing presentation, the 
Veteran's representative raised the issue of entitlement to 
vocational rehabilitation benefits.  That issue has not been 
adjudicated by the RO and is not before the Board.  It is 
referred to the RO for appropriate action.


REMAND

In its January 2007 remand, the Board instructed the 
originating agency to readjudicate the Veteran's increased 
rating claim, including the question of whether extra-
schedular referral was warranted.  While the originating 
agency readjudicated the Veteran's claim and issued a 
Supplemental Statement of the Case (SSOC) in October 2009, 
the SSOC did not address the question of whether extra-
schedular referral was warranted.

Also, in its January 2007 remand, the Board noted that the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) had been raised in an October 2006 
informal hearing presentation.  The Board also noted that, 
although a December 2002 rating decision noted that a TDIU 
was being denied, it did not reflect that this issue was 
actually addressed in the rating decision, and thus that the 
claim should be addressed by the originating agency before 
the Board decides the issue on appeal.  The Board therefore 
ordered the originating agency to send the Veteran the 
appropriate form to claim entitlement to a TDIU, request that 
he complete and return the form, provide all required notice 
in response to the TDIU claim, and adjudicate the issue of 
entitlement to a TDIU.

However, the record does not reflect that the originating 
agency has yet adjudicated the issue of entitlement to a 
TDIU.  The issue on appeal is inextricably intertwined with 
the TDIU issue.  See Babchak v. Principi, 3 Vet. App. 466 
(1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disability.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	The RO or the AMC should readjudicate 
the Veteran's increased rating claim, 
including the question of whether 
extra-schedular referral is warranted.  
If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative and 
afford them the requisite opportunity 
to respond.  

4.	The RO or the AMC should adjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-
connected disabilities if it has not 
been rendered moot and inform the 
Veteran of his appellate rights with 
respect to this decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

